PER CURIAM.
Antonia Sangster, Erika Sangster, and Amanda Sangster (collectively "Plaintiffs") appeal the judgment entered upon a jury verdict in favor of Shop 'N Save Warehouse Foods, Inc., Koman Properties, Inc., and Mayfair Acquisitions, LLC (collectively "Defendants") on Plaintiffs' claims for wrongful death and negligence arising out of a fall that occurred on Defendants' property. We find no error has occurred.
No jurisprudential purpose would be served by a written opinion. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).